Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This action is responsive to the Application filed on 07/13/2020.  Claims 1-25 are pending in the case.  Claims 1, 12, 19, and 21 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 1, 12, 19, and 21 recite “selecting a set of event records from the one or more event records, the selecting being based at least in part on the permission attribute corresponding to a subject user from the plurality of users pertaining to the one or more content objects stored within the content management system, wherein the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user”, wherein based on the element, the set of event records are selected first based on the permission attribute, and then the set of event records are selected by a graph analysis, which makes it unclear how the set of event records are selected. The claim element “a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event” is indefinite as to the wording sequence and its meaning. Specification paragraph [0077] describes event data graph, but examiner could not interpret how the permission attribute is reflected in event graph. 
For examination purpose, examiner considers the set of event records are selected based on the permission attribute.

Claims 2-11, 13-18, 20, and 22-25 are rejected for failing to cure the deficiency from their respective parent claim by dependency.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11-12, 16-17, and 19-20 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Ghods et al. (US 20120192086 A1, hereinafter Ghods) in view of Alphin et al. (US 20180284959 A1, hereinafter Alphin) and in view of Sharma (US 20120297313 A1, hereinafter Sharma).

As to independent claims 1, 12 and 19, CHAN teaches a method for presenting collaboration activity to a particular user (paragraph [0011], a method for routing activity information in a collaboration system, and also, paragraph [0095], only user feed items 
with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal feed is the presented collaboration activity to a particular user), the method comprising:
identifying (paragraph [0014], rendering the plurality of group feed items as posts in a plurality of corresponding group feeds) one or more user events that correspond to one or more interactions between a plurality of users and one or more content objects of a content management system (paragraph [0051], An activity feed 119 is identified for a specific collaboration group which is the one or more interaction event between a plurality of users and collaboration objects. The activity feed 119 may include an organized listing of comments posted by various users 110, and also paragraph [0032], a collaboration system may include a number of activity feeds that support the dissemination of information about changes to objects in an external application, wherein objects in an external application is the one or more collaboration objects), 
recording one or more event records that codify one or more event attributes corresponding to one or more of the user events (Fig. 5, paragraph [0082], the feed manager 401 may create a corresponding user feed item 447 in the user feeds table 445 that associates a user identifier for the user with a particular event. The user feeds table 445 is for codifying the event attributes such as event identification);
selecting a set of event records from the one or more event records (paragraph [0097], The collaboration system 101 can then render the collaboration group feed items 437 as posts in the corresponding collaboration group feeds for the user 110, wherein the collaboration group feeds is the one or more event records to select from. The rendered items 437 from the group feed relating to the specific user 110 is the first set of event records), the selecting being based at least in part on the permission attributes corresponding to a subject user from the plurality of users pertaining to the one or more content objects (paragraph [0095], only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed, wherein the user is authorized to access the collaboration object is the permission attribute, and the user's personal feed is where to present the user specific event records),
(paragraph [0089], the collaboration system 101 can generate user feed items 447 that associates authorized user 110. The user feed items 447 and collaboration group feeds items 437 can then be used by the collaboration system to populate corresponding user feed when the user 110 logs onto the collaboration system, wherein the corresponding user feed is the generated first set of user-specific feed entries).
CHAN does not teach:
wherein event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data;
the one or more content objects are stored within a content management system and the plurality of users interact with the one or more content objects through the content management system, wherein the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user;
preparing a set of user-specific feed entries to present to the subject user in a user interface.
Ghods teaches:
the one or more content objects are stored within a content management system and the plurality of users interact with the one or more content objects through the content management system (paragraph [0030], a user can upload a document to a work space for other users to access (e.g., for viewing, editing, commenting, signing-off, or otherwise manipulating), wherein the uploaded document is stored in the collaborated system by multiple users, and allows other users to interact with the uploaded document).
Since CHAN teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preparing a set of user-specific feed entries to present to the subject user in a user interface, as taught by Ghods, as the prior arts are from the same application field of collaboration system content item management, and Ghods further specifies content objects within the collaborated system. By incorporating Ghods into CHAN would improve the integrity of CHAN’s system by allowing the document can be shared with existing users or collaborators in a work space (Ghods, paragraph [0030]).
CHAN/Ghods does not teach:
wherein event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data;
the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user;
preparing a set of user-specific feed entries to present to the subject user in a user interface.

wherein event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data (paragraph [0111], collaborators can be specified at the level of a task, which all activities for the task being shared or not shared; … sharing, or access permissions, can be specified at granularity of activity records 218 using collaboration identifiers 246 ("CollaboratorIDs"));
the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user (paragraph [0170], FIG. 4 illustrates an example graph 400 that includes vertices (or nodes) representing activities 410 (which can be activities or individual history records for an activity), tasks 414 (where connected activities can represent activities in a set or collection associated with the task)).
Since CHAN/Ghods teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alphin, as the prior arts are from the same application field of collaboration system content item management, and Alphin further specifies permission field based event records. By incorporating Alphin into CHAN/Ghods would improve the integrity of CHAN/Ghods’s system by allowing all activities for the task being shared or not shared (Alphin, paragraph [0111]).
CHAN/Ghods/Alphin does not teach:

Shama teaches:
preparing a set of user-specific feed entries to present to the subject user in a user interface (Fig. 3, paragraph [0046], the header portion 300 may include a personal feed icon, which when selected by the user, displays recently amended threads in which the user is either a contributor or an owner. By selecting the personal feed icon, user selection to display only user related events).
Since CHAN/Ghods/Alphin teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate preparing a set of user-specific feed entries to present to the subject user in a user interface, as taught by Shama, as the prior arts are from the same application field of user interface display of user-specific feed items, and Shama further teaches a user interface for presenting the user-specific information feed. By incorporating Shama into CHAN/Ghods/Alphin would improve the integrity of CHAN/Ghods/Alphin’s system by allowing to display recently amended threads in which the user is either a contributor or an owner (Shama, paragraph [0046]).

As to dependent claims 5, and 16, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, further comprising the one or more user-specific feed entries to the subject user (paragraph [0095], only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal feed is the presented collaboration activity to a particular user).
CHAN/Ghods/Alphin does not teach: 
presenting a user-specific feed entries to the subject user in an event panel of a user interface.
Shama teaches:
presenting a user-specific feed entries to the subject user in an event panel of a user interface (paragraph [0046], the header portion 300 may include a personal feed icon, which when selected by the user, displays recently amended threads in which the user is either a contributor or an owner, wherein the event panel is recently amended threads display window).
Since CHAN/Ghods/Alphin teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate presenting a user-specific feed entries to the subject user in an event panel of a user interface, as taught by Shama, as the prior arts are from the same application field of user interface display of user-specific feed items. This combination allows to display recently amended threads in which the user is either a contributor or an owner (paragraph [0046]).

As to dependent claims 6, and 17, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein content interactions are recorded as collaboration activities within the one or more events that are recorded, and the one or 
(paragraph [0095], only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal feed is the presented collaboration activity to a particular user).
CHAN does not teach:
both user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more events that are recorded.
Ghods teaches:
both user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more events that are recorded (paragraph [0042], Activities which trigger real time notifications can include, by way of example but not limitation, adding, deleting, or modifying collaborators in the work space, adding, deleting a work item in the work space, creating a discussion topic in the work space, wherein adding collaborators is user-to-user interaction, and adding a work item is a user-to-content interaction).
Since CHAN teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate both user-to-user interactions and user-to-content interactions are recorded as collaboration activities within the one or more events that are recorded, as taught by Ghods, as the prior arts are from the same application field of collaboration system content item management, and Ghods further specifies content objects within the collaborated system.. This combination the document can be shared with existing users or collaborators in a work space (paragraph [0030]).

As to dependent claims 7, and 18, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein individual ones of the one or more content objects has a respective set of permissions attributes (paragraph [0095], only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed, wherein the user is authorized to access the collaboration object is the permission attribute of the user).

As to dependent claim 8, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein the permissions attribute is derived from at least one of, one or more user profiles associated with the users, or a set of access permissions associated with one or more content objects (paragraph [0095], Only user feed items with events 437 associated with an object that the user is authorized to access will be rendered in the user's personal user feed, wherein the user is authorized to access the collaboration object is the permission attribute of the user).	 
As to dependent claims 11 and 20, the rejection of claim 1 is incorporated. CHAN/Ghods/Alphin does not teach the method of claim 1, wherein the user interface comprises screen elements that are indicative of a social media user interface.
Shama teaches:
the user interface comprises screen elements that are indicative of a social media user interface (FIG. 3 interface is a social website interface, paragraph [0004], existing group collaboration applications are limited to discussion boards, forums, and social networks).
Since CHAN/Ghods/Alphin teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the user interface comprises screen elements that are indicative of a social media user interface, as taught by Shama, as the prior arts are from the same application field of user interface display of user-specific feed items. This combination allows to display recently amended threads in which the user is either a contributor or an owner (paragraph [0046]).

Claims 2-4 and 13-15 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Ghods et al. (US 20120192086 A1, hereinafter Ghods) in view of Alphin et al. (US 20180284959 A1, hereinafter Alphin) and in view of Sharma (US 20120297313 A1, hereinafter Sharma) in view of CHANG et al. (US 10102305 B1, hereinafter CHANG).

As to dependent claims 2, and 13, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, further comprising the first set of user-specific feed entries associated with the subject user (paragraph [0095], only user feed items with events 437 associated with an object 430 that the user is authorized to access will be rendered in the user's personal user feed, the user's personal user feed is the presented collaboration activity to a particular user).

detecting one or more user interactions with a first set of feed entries; 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions; and 
processing a second set of feed entries based at least in part on the one or more learning outcomes.
CHANG teaches:
detecting one or more user interactions with a first set of feed entries (Col 7 line 33-36, The user click through data may reflect which content items presented a trending content items list (e.g., 102 of FIG. 1) that the user clicked on or otherwise interacted with (e.g., selected), wherein user selection one item in list 102 is the user interaction); 
determining one or more learning outcomes, the determining being based at least in part on at least one of the one or more user interactions (Col 7 line 30-33, In the machine learning case, the weights may be learned using a supervised learning approach based on a training set where the labels in the training set are based on user click through data); and 
processing a second set of feed entries based at least in part on the one or more learning outcomes (Col 10 line 38-42, a content item is selected for inclusion in a currently trending content items list to be presented to a user of a user account in a graphical user interface. The selection is based on the trend score computed for the content item. The updated content item list with the selected content item included is the second set of feed entries).
to improve user efficiency by enabling users to spend less time searching for content items (Col 2 line 2-4).

As to dependent claims 3, and 14, the rejection of claim 2 is incorporated. CHAN/Ghods/Alphin/Sharma does not teach the method of claim 2, wherein the determining of the one or more learning outcomes is based at least in part on a learning model.
CHANG teaches:
the determining of the one or more learning outcomes is based at least in part on a learning model (Col 10 line 38-42, a content item is selected for inclusion in a currently trending content items list to be presented to a user of a user account in a graphical user interface. The selection is based on the trend score computed for the content item, the learning model is to select based on the trend score)
Since CHAN/Ghods/Alphin/Sharma teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the determining of the one or more learning outcomes is based at least in part on a learning model, as taught by CHANG, as the prior arts are from the same application field of user interface to improve user efficiency by enabling users to spend less time searching for content items (Col 2 line 2-4).

As to dependent claims 4, and 15, the rejection of claim 2 is incorporated. CHAN/Ghods/Alphin/Sharma does not teach the method of claim 2, wherein the learning outcomes affects at least one of, a display order, or one or more visual elements.
CHANG teaches:
the learning outcomes affects at least one of, a display order, or one or more visual elements (Col 10 line 42-46, among the trend scores computed for the user account at operation 206, the top N scoring content items per the computed trend scores are selected for inclusion in the currently trending content items list presented to the user, so the learning model is to select based on the trend score)
Since CHAN/Ghods/Alphin/Sharma teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the learning outcomes affects at least one of, a display order, or one or more visual elements, as taught by CHANG, as the prior arts are from the same application field of user interface display of collaboration feed entries. This combination allows to improve user efficiency by enabling users to spend less time searching for content items (Col 2 line 2-4).

Claims 9-10 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHAN et al. (US 20150134693 A1, hereinafter CHAN) in view of Ghods et al. (US 20120192086 A1, hereinafter Ghods) in view of Alphin et al. (US 20180284959 A1, hereinafter Alphin) and in view of Sharma (US 20120297313 A1, hereinafter Sharma) and in view of Bhat et al. (US 20130297689 A1, hereinafter Bhat).

As to dependent claim 9, the rejection of claim 1 is incorporated. CHAN teaches the method of claim 1, wherein the one or more event records (paragraph [0077], each event 427 includes an object identifier and one or more other attributes. The event table 425 is for storing the event records),
CHAN/Ghods/Alphin/Sharma does not teach the one or more records are logically represented by at least one graph data structure.
	Bhat teaches the one or more records are logically represented by at least one graph data structure (paragraph [0020], Fig. 3B, nodes of social graph 340 may represent various entities that interact or are acted upon, such as meetings, topics, shared content, the set of events as a connected graph is the logically represented in the social graph).
Since CHAN/Ghods/Alphin/Sharma teaches a method of presenting collaboration activities in the user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the one or more records are logically represented by at least one graph data structure, as taught by Bhat, as the prior arts are from the same application field of user interface display of collaboration events. This combination allows simple relationships may be identified and stored in social graph (paragraph [0020]).

claim 10, the rejection of claim 9 is incorporated. CHAN/Ghods/Alphin/Sharma does not teach the method of claim 9, wherein the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects.
	Bhat teaches the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects (paragraph [0020], for example, the relationships formed by nodes 342 
and 344, and edges 343 and 345 represent or indicate that Persons A and B 
simply emailed one another.).
Since CHAN/Ghods/Alphin/Sharma teaches a method of presenting collaboration activities in the user interface, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the event graph data structure comprises two or more nodes that correspond to two or more objects, and the event graph data structure comprises one or more edges that correspond to one or more relationships between the two or more objects, as taught by Bhat, as the prior arts are from the same application field of user interface display of collaboration events. This combination allows simple relationships may be identified and stored in social graph (paragraph [0020]).

Claims 21-25 are rejected under AIA  35 U.S.C §103 as being unpatentable over CHANG et al. (US 10102305 B1, hereinafter CHANG) in view of Ghods et al. (US 20120192086 A1, hereinafter Ghods) in view of Alphin et al. (US 20180284959 A1, hereinafter Alphin).

As to independent claim 21, CHANG teaches a method for presenting collaboration activity to a particular user of a cloud-based content management platform (Col 1 line 53-58, an automated system and method for presenting trending content items to a user in a graphical user interface, and also Col 18 line 4-7, collaborative content management system 330 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations, and the particular user is the user who interacts with the list), the method comprising:
providing a cloud-based content collaboration platform (Col 18 line 4-7, Content management system 300 and collaborative content management system 330 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations); and 
providing a user interface that displays a feed wherein the feed comprises file-based recommendations from the cloud-based content management platform (Fig. 1, Col 3 line 1-6, in FIG. 1, a list item for a trending content item (e.g., 102A) may be interactive as a selectable hyperlink that the user can activate with user input to access the content item (e.g., view a preview of the content item, open the content item, download the content item, etc.) or navigate to a page concerning or associated with the content item, wherein the list is the content item based activity feed and recommendations by the system), at least by: 
(Col 8 line 27-43, At operation 204, current interaction information related to a content item is obtained. The current interaction information reflects interactions of users with the content item such as 102A “Abe and 5 other are currently viewing” wherein Abe and 5 others are the plurality of users); 
generating recommendations for the particular user (Col 9 line 26-30, At operation 206, trend scores for the content items in a trending content items list for a user account are computed. The trend scores may be computed based on the current interaction information related to the content items stored in the trending content items list for the user account. The particular user is the user who interacts with the list); and 
providing a stream of at least some of the recommendations to a user interface, wherein the feed is populated with recommendations from the stream of the at least some of the recommendations (Col 10 line 9-12 and  line 57-65, the trend score for a content item associated with current interaction events in a user account's trending content items list is computed based the types of the current interaction events, and content items listed in a currently trending content items list presented to a user of a user account are listed in a sorted order where the sorted order is based entirely or at least in part on the trend scores computed for the content items. The content item list based on the trend score is the recommendation feed).
	CHANG does not teach:
providing a social media user interface that displays a social media formatted feed, and

the recommendations based at least in part on the one or more user events with respect to a permission attribute for the one or more collaboration objects stored within the cloud-based content management platform, wherein event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data;
the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user;
providing a stream to a social media user interface, wherein the social media formatted feed is populated with data from the stream.
Ghods teaches:
providing a social media user interface that displays a social media formatted feed (paragraph [0084], FIG. 8 depicts a screenshot showing an example of a user interface 800 with a feed stream 850 of real time or near real time notifications 850 of activities that occur in a web-based collaboration environment)and
one or more collaboration objects stored within a cloud-based content management platform (paragraph [0030], a user can upload a document to a work space for other users to access (e.g., for viewing, editing, commenting, signing-off, or otherwise manipulating), wherein the uploaded document is stored in the collaborated system by multiple users, and allows other users to interact with the uploaded document),
the recommendations based at least in part on the one or more user events with respect to a permission attribute for the one or more collaboration objects stored within the cloud-based content management platform (paragraph [0041], permissions can be set for the work space or set individually on a per work item basis);
providing a stream to a social media user interface, wherein the social media formatted feed is populated with data from the stream (paragraph [0084], FIG. 8 depicts a screenshot showing an example of a user interface 800 with a feed stream 850 of real time or near real time notifications 850 of activities that occur in a web-based collaboration environment).
Since CHANG teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Ghods, as the prior arts are from the same application field of collaboration system content item management, and Ghods further specifies content objects within the collaborated system. By incorporating Ghods into CHANG would improve the integrity of CHANG’s system by allowing the document can be shared with existing users or collaborators in a work space (Ghods, paragraph [0030]).
CHANG/Ghods does not teach:
event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data;

Alphin teaches:
event data corresponding to the one or more event records comprises a collaborator field that forms a permission attribute for the event data (paragraph [0111], collaborators can be specified at the level of a task, which all activities for the task being shared or not shared; … sharing, or access permissions, can be specified at granularity of activity records 218 using collaboration identifiers 246 ("CollaboratorIDs"));
the set of event records are selected by forming a logical representation of the one or more event records as a graph and analyzing the subject user within the graph relative the permissions attribute to determine a first event to include into the set of records selected for the subject user and a second event record to exclude from the set of records selected for the subject user (paragraph [0170], FIG. 4 illustrates an example graph 400 that includes vertices (or nodes) representing activities 410 (which can be activities or individual history records for an activity), tasks 414 (where connected activities can represent activities in a set or collection associated with the task)).
Since CHANG/Ghods teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Alphin, as the prior arts are from the same application field of collaboration system content item all activities for the task being shared or not shared (Alphin,  paragraph [0111]).

As to dependent claim 22, the rejection of claim 21 is incorporated. CHANG teaches the method of claim 21, with recommendations presented in an activity stream component (FIG. 1, a list item for a trending content item).
	CHANG does not teach the social media formatted feed.
Ghods teaches the social media formatted feed (paragraph [0084], FIG. 8 depicts a screenshot showing an example of a user interface 800 with a feed stream 850 of real time or near real time notifications 850 of activities that occur in a web-based collaboration environment).
Since CHANG teaches a method of presenting collaboration activities to a particular user, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the social media formatted feed, as taught by Ghods, as the prior arts are from the same application field of collaboration system content item management, and Ghods further specifies content objects within the collaborated system.. This combination allows the document can be shared with existing users or collaborators in a work space (paragraph [0030]).

As to dependent claim 23, the rejection of claim 22 is incorporated. CHANG teaches the method of claim 22, wherein icons within the activity stream component correspond (Col 2 line 44-51, Trending content items (e.g., 102) may be displayed in a graphical user interface (e.g., 100) as a list items. Each list item may comprise one or more of: a thumbnail icon or thumbnail preview (e.g., 104A) that visually aides the user in understanding the type of the content item (e.g., document, e-mail message, content item folder, content item collection, video, image, audio, etc, wherein the thumbnail icon is the icon corresponds to user interactions).

As to dependent claim 24, the rejection of claim 23 is incorporated. CHANG teaches the method of claim 23, wherein one or more of the user interactions are transmitted to the cloud-based content collaboration platform (Col 7 line 33-36, The user click through data may reflect which content items presented a trending content items list (e.g., 102 of FIG. 1) that the user clicked on or otherwise interacted with (e.g., selected), wherein user selection one item in list 102 is the user interaction. And also, Col 8 line 27-30, Content management system 300 and collaborative content management system 330 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations, wherein system 300 is the cloud based content platform).

As to dependent claim 25, the rejection of claim 24 is incorporated. CHANG teaches the method of claim 24, further comprising raising an interaction event in the cloud-based content management platform in response to the one or more of the user interactions transmitted to the cloud-based content collaboration platform (Col 7 line 30-36, In the machine learning case, the weights may be learned using a supervised learning approach based on a training set where the labels in the training set are based on user click through data. The user interacting with one item in list 102 is the raised interaction event to the cloud system for trending score computing. And also, Col 8 line 27-30, Content management system 300 and collaborative content management system 330 may be implemented using a single computer, or a network of computers, including cloud-based computer implementations, wherein system 300 is the cloud based content platform).

Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 12, 19, and 21.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
Jennifer TO can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N TO/Supervisory Patent Examiner, Art Unit 2143